United States District Court

Norlhern District ofCa|ifornia

\DOO'-.ID\

10
ll

13
14
15
16
17
18
19
20
21
22
23
24

26
27
28

 

 

Case 3:13-cV-O4115-WHO Document 920 Filed 12/17/18 Page 1 of 2

FH_ED
1150172016

WGdNG
=aFiT -- ,,.§T COURT
innTEosTATEsLnsnuCTCouRF' ann~mwhnmummm

NORTHERN DISTRICT OF CALIFORN|A

Case No. l3-Cv-O4115-WHO

IN RE KOREAN RAMEN ANTITRUST
LI'I`IGA'I`I()N VERDICT FORM

 

We, thejury, unanimously find as follows on the questions submitted to usi

Qucstion 11 Did Plaintiffs prove that there was a conspiracy to fix the prices of Korean
ramen noodles?

Yes No /

If you answer “yes, " then proceed to question 2. Hyoa answer “no, " then do nol answer any
other questions

Question 2: Did Plaintiffs prove that the conspiracy was intended to have a substantial effect
in the United States, and that it did have such a substantial effect?

Yes No

Ifyoa answer “yes, " lhen proceed lo question 3. Hyou answer "no, " then do not answer any
olher questions

Question 3: Did Plaintiffs prove that any of the following Defendants participated in the
conspiracy?

Nongshim Co. Ltd. (“Nongshim Korca”r): Yes _ No _
Nongshim America, lnc. (“Nongshim Ameriea"): Yes _ No _
Ottogi Co., Ltd. (“Ottogi Korea”): Yes _ No _
Ot‘togi Ameriea, lnc. (“Ottogi America"): Yes M__ No __

Answer the remaining ques!ionsfor any Defendant(s) for which you answered “yes. " Do nol
answer any other questions for any Dej@ndanl(s) for which you answered "no. ”

 

United States Distriet Court
Nortbern District ofCalifornia

10
ll
12
13
14

16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:13-cV-O4115-WHO Document 920 Filed 12/17/18 Page 2 of 2

Question 4: Did Plaintiffs prove that the conspiracy caused Plaintiffs to pay more for
Korean ramen noodles in the United States than they otherwise would have?

Direct Purchaser Class: Yes No

Indircct Purchaser Class: Yes No

if you answered "yes "jor any Pt'aintij(s) proceed to question 5. ]fyou answered “no "for ali
Pl'aintt`jj‘"(s) do not answer any further questions

Question 5: Did Plaiutiffs prove that Defendants fraudulently concealed the conspiracy
from purchasers of Korean ramen noodles in the United States?

Yes No

ff you answered "yes, ” then answer question 6 and do not answer question 7. y you answered
"no, " then answer question 7 and do not answer question 6.

Question 6: What amount of damages were caused by the conspiracy from Mareh l, 2003
through January 31, 2010?

Direct Purchaser Class: $
Indirect Purchaser Class: S

Question 7: What amount of damages were caused by the conspiracy from .]uiy 22, 2009
through .]anuary 31, 2010?

Direct Purchaser Class: $

lndireet Purchaser Class: $

Please ensure that you have complied with the instructions in this form and answered ali
questions that these instructions directed you to complete T hen please have the foreperson sign

and date this form below. After signing the fortn, please notify the Courtrooni Deputy that a
verdict has been reached

.Date: mg lvl ,2018 %l"”"

 

Foreperson

 

 

